PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimants and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On May 18, 1999, Curtis H. Copley, who is the son of Howard Copley and Teresa Copley, was traveling northbound on U.S. Route 52 near the town of Glen Hayes, Wayne County. Teresa Copley was a passenger in the vehicle being driven by Curtis H. Copley.
2. At or near Glen Hayes, Wayne County, the vehicle driven by Curtis H. Copley hydroplaned on U.S. Route 52 as a result of rainwater pooling in substantial ruts or channels in the road and collided with a Head Start bus being driven in the opposite direction.
3. The collision resulted in the death of Teresa Copley and minor injuries to Curtis H. Copley.
4. Respondent was responsible for the maintenance of U.S. Route 52 in Wayne County on the date of this incident, and, further, respondent admits that it failed to maintain Route 52 in proper condition on this date.
5. Respondent and claimants have agreed to settle this claim for the total sum of Sixty-Seven Thousand Five Hundred Dollars ($67,500.00).
6. Claimants have requested and respondent agrees that Howard Copley in his individual capacity is to receive the total sum of Sixty Thousand Seven Hundred Fifty Dollars ($60,750.00).
7. Claimants have requested and respondent agrees that Curtís H. Copley, who *141is now an adult and no longer under the guardianship of Howard Copley, is to receive the total sum of Six Thousand Seven Hundred Fifty Dollars ($6,750.00).
The Court has reviewed the facts of the claim as stated in the stipulation and adopts the statement of facts as its own. The Court finds that respondent was negligent in its maintenance of U.S. Route 52 in Wayne County on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to the claimants; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimants may make a recoveiy for their sustained loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $60,750.00 to Howard Copley and $6,750.00 to Curtis H. Copley for a total award of $67,500.00.
Award to Howard Copley: $60,750.00.
Award to Curtis H. Copley: $6,750.00.